Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as an emergency medical technician for a private ambulance service. After delivering a patient to a hospital, claimant requested clean stretcher sheets from a hospital employee. When his request was refused, claimant was heard by several people to remark that the hospital was “turning into a Jew hospital”. After a hospital administrator complained to the employer regarding claimant’s remarks, he was discharged. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was disqualified from receiving benefits because his job was terminated due to misconduct. Offensive behavior in the workplace, including the utterance of religious or ethnic slurs, has been found to constitute disqualifying misconduct (see, Matter of Weiss [Sweeney], 232 AD2d 672) as has conduct that is detrimental to the employer’s interest (see, Matter of Krupa [Sweeney], 236 AD2d 772). Claimant’s conduct was both offensive and detrimental to his employer’s interest. The ruling of disqualification is, accordingly, affirmed.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.